DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Species A in the reply filed on 04/27/2021 is acknowledged. Applicant states that claims 1-2, 16 and 19-24 read on the elected species. In view of the Office understanding of the elected embodiment claims 3-7 also read on the elected embodiment, accordingly Claims 8-15, 17-18, and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/16/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/12/2019 and 08/28/2020 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least some of the plurality of temperature control sections being disposed away from the heat source portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a) “a plurality of heat transfer portions… to transfer heat between the heat source portion and the plurality of temperature control sections” in claim 1.
b) “a thermal resistance adjuster configured to adjust the thermal resistance between the heat source portion and the each temperature control section to be uniform” in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is/are:
a) per page 4, lines 8-9, the heat transfer portions correspond to heat transfer sheets.
b) per the originally filed disclosure, no specific corresponding structure is disclosed for the thermal resistance adjuster, see 112 rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 16, and 19-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim limitation “a heat source portion configured to generate at least hot heat or cold heat” in line 2 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In the elected embodiment, it appears that the heat source portion 10 is merely a chamber where hot or cold fluid is configured to pass. The thermal energy from the hot or cold fluid is thus transferred to the temperature control surface 11. It thus appear that the chamber 10 is configured to transfer thermal energy from a fluid rather than configured to generate heat by itself. Stated differently, as disclosed, it is unclear how a chamber generates heat. For examination purposes the claim limitation will be deemed satisfied by the prior art capable of absorbing/transferring heat.
is not disposed away from the heat source portion 10 (emphasis added). The originally filed disclosure merely repeats the words in the claimed limitation without actually explaining how or what it means to employ at least some of the plurality of temperature control sections being disposed away from the heat source portion. For examination purposes the limitation will be deemed satisfied by the prior art showing temperature control surfaces coupled to a heat source portion.
Regarding Claim 3, claim limitation “a thermal resistance adjuster configured to adjust the thermal resistance between the heat source portion and the each temperature control section to be uniform” invokes 35 U.S.C. 112(f). However, the written description fails to describe the corresponding structure, material, or acts for performing the entire claimed function. The drawings as originally filed show element 14 as being the thermal resistance adjuster, however, the specification fails to specifically describe what constitute such element 14. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 2-7, 16, and 19-24 are also rejected based on their respective dependency from claims 1 and 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 16, and 19-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the limitation “a heat source portion configured to generate at least hot heat or cold heat” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) because even though the claim limitation uses a generic placeholder, i.e. heat source, coupled with functional language, i.e. to generate hot heat or cold heat, it is modified by some structure or material, i.e. portion, that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f). Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Additionally, it is unclear what Applicant is trying to claim with the recitation of “a heat source portion configured to generate at least hot heat or cold heat” in line 2 thus further rendering indefinite the metes and bounds sought for protection of the claim. It is particularly unclear what “cold heat” is meant to be, particularly since “cold” and “heat” are known opposites. For examination purposes the recitation is interpreted as --a heat source portion configured to generate heat
Additionally, the terms “hot” and “cold” in the recitations of “hot heat” and “cold heat” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding Claim 3, claim limitation “a thermal resistance adjuster configured to adjust the thermal resistance between the heat source portion and the each temperature control section to be uniform” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings as originally filed show element 14 as being the thermal resistance adjuster, however, the specification fails to specifically describe what constitute such element 14. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 4, the term "low" in in the recitation of “a low thermal conductivity” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 24, consistent with the rejection of claim 1 above, it is unclear what Applicant is trying to claim with “the heat source portion generates…hot heat or  heat
Additionally, the claim requires that “the heat source portion generates hot heat or cold heat that is received by the heat medium outside the heat source portion” in line 3-4. It is unclear whether Applicant is trying to claim that the heat is generated outside of the heat source portion or that the heat medium flows outside of the heat source portion thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes, the recitation is interpreted as --the heat source portion generates heat , outside of the heat source portion-- as to make it clear that the heat medium flows inside of the heat source portion but the heat is generated outside of the heat source portion.  
Claims 2-7, 16, and 19-24 are also rejected based on their respective dependency from claims 1 and 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao - (US5769158), hereinafter referred to as “Yao”.

Regarding Claim 1, as best understood, Yao discloses (Figures 1-2, 4) a heat conduction device (22) comprising: 
a heat source portion (22a) configured to generate heat (per Column 6, lines 63-64 and per the interpretation given under the 112a rejection above); 
a temperature control surface (surface of portion 22b) sectioned into a plurality of temperature control sections (individual portions of conductors 24 inside portion 22b, excluding the sheet portions in portion 22a. Here it is noted that reference number 20 in Figure 2 appears to be an error since the reference number does not appear in the specification and instead is meant to be reference number 24 as shown in Figure 4), at least some of the plurality of temperature control sections being disposed away from the heat source portion (as shown in Figure 2 and per the interpretation given under the 112a rejection above); and 
a plurality of heat transfer portions (individual portions of conductors 24 inside portion 22a, excluding the sheet portions in portion 22b) that connect the heat source portion and the plurality of the temperature control sections (as shown in Figure 2) to transfer heat between the heat source portion and the plurality of temperature control sections (per Columns 6 & 7, lines 66-67 & 1, respectively), wherein 
the plurality of temperature control sections are separated from each other based on a distance from the heat source portion (spaced by the presence of secondary conductors 26 as shown in Figure 2 and per the interpretation given under the 112a rejection above).
Regarding Claim 2, Yao discloses the heat conduction device according to claim 1 and further teaches wherein thermal resistance between the heat source portion and each temperature control section of the plurality of temperature control sections is uniform (due to the presence of secondary conductors 26, per Column 7, lines 50-55).
Regarding Claim 3, Yao discloses the heat conduction device according to claim 2 and further teaches a thermal resistance adjuster (26) configured to adjust the thermal resistance between the heat source portion and the each temperature control section to be uniform (per Column 7, lines 50-55).
Regarding Claim 4, Yao discloses the heat conduction device according to claim 3 and further teaches wherein the thermal resistance adjuster is made of a low thermal resistance material (graphite, per Column 7, lines 23-28).
Regarding Claim 5, Yao discloses the heat conduction device according to claim 3 and further teaches wherein the thermal resistance adjuster is made of metal (metal plates is also a disclosed option to graphite, per Column 8, lines 15-16).
Regarding Claim 6, Yao discloses the heat conduction device according to claim 3 and further teaches wherein the thermal resistance adjuster has corrosion resistance (graphite, per Column 7, lines 23-28, where graphite is a well-known corrosion-resistant material).
Regarding Claim 16, Yao discloses the heat conduction device according to claim 1 and further teaches wherein the plurality of heat transfer portions are stacked with each other (as shown in Figure 2).
Regarding Claim 24 as best understood, Yao discloses the heat conduction device according to claim 1. 
The recitation of "wherein a heat medium flows through the heat source portion, and the heat source portion generates heat that is received by the heat medium outside the heat source portion" is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, Yao discloses the structure required by the claim. Therefore Yao is capable of performing the functional limitations in the manner claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao.

Regarding Claim 7, Yao discloses the heat conduction device according to claim 6 and further teaches wherein the thermal resistance adjuster can be made of graphite or metal (per Column 8, lines 15-16) but fails to teach wherein the metal is titanium.
 See MPEP 2144.07.

Allowable Subject Matter
Claims 19-23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, including overcoming the rejection(s) under 35 U.S.C. 112 of the base claim set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein "thermal resistance of the plurality of heat transfer portions in a direction in which the plurality of heat transfer portions connect the heat source portion and the plurality of temperature control sections is higher than thermal resistance of the plurality of heat transfer portions in another direction" as claimed in claim 19; and “a heat insulation portion covering the plurality of heat transfer portions” as claimed in claim 22, in combination with other claimed features. In regards to claim 19, while Yao uses graphite as the material of the heat transfer portions with graphite being a well-known anisotropic material, it appears that Yao is interested in decreasing the thermal resistance in the direction along the connection between the heat transfer portions and the heat source rather than 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Banks et al. - (US 5224030 A) - 19930629, teaches a semiconductor cooling apparatus.
Montesano - (US 5287248 A) - 19940215, teaches a metal matrix composite heat transfer device and method.
Banks et al. - (US 5316080 A) - 19940531, teaches a heat transfer device.
Kuwabara - (US 6037066 A) - 20000314, teaches a functionally gradient material and method for producing the same.
Hoover et al. - (US 6060166 A) - 20000509, teaches a flexible graphite fiber thermal shunt.
Gorokhovsky - (US 20020059905 A1) - 20020523, teaches a thermal flux regulator.
Huang et al. - (US 20050145369 A1) - 20050707, teaches a structure of a uniform thermal conductive heat dissipation device.
Andres - (US 20140363718 A1) - 20141211
Hirasawa et al. - (US 20140367074 A1) - 20141218, teaches a heat transport apparatus.
Narendra et al. - (US 20150075762 A1) - 20150319, teaches a flexible composites containing graphite and fillers.
Kato et al. - (US 20180023904 A1) - 20180125, teaches a graphite laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763